Citation Nr: 1328160	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  10-43 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for a heart condition, diagnosed as atrial stenosis, to include as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected diabetes mellitus.  

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1956, April 1957 to December 1959, December 1959 to December 1965, May 1966 to May 1969, and from May 1969 to October 1974.  Among his awards is the Combat Infantryman Badge. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the Manchester, New Hampshire, Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2013, the Veteran testified in a hearing before the undersigned, and a copy of the transcript is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2012).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995). 

The Veteran is claiming service connection for hypertension, a heart disorder diagnosed as atrial stenosis, and peripheral neuropathy of the bilateral lower extremities to all include due to or aggravated by his service-connected diabetes mellitus.  

The relevant evidence of record includes a February 2007 VA treatment record which cited to an August 2006 record showing a diagnosis of sensorimotor neuropathy suggestive of diabetic neuropathy.  The clinician indicated that the Veteran's mild neuropathy may be secondary to diabetes mellitus. 

Additionally, a July 2009 VA examination report noted that the Veteran's polyneuropathy and hypertension predated the diagnosis of diabetes mellitus, and the Veteran had a history of ongoing alcoholic intake as well as significant alcoholic intake in the past.  

In a June 2013 private evaluation, the examiner determined that the Veteran had diabetic peripheral neuropathy as a recognized complication of diabetes mellitus.  She also reported that diabetes mellitus at least as likely as not aggravated the Veteran's hypertension.  The examiner did not offer a rationale to support the opinions. 

Based on the current evidence of record, the Board finds that an examination is necessary to determine the nature and etiology  of the Veteran's claims for service connection.  In particular, the Board notes that although the Veteran was afforded an examination, the report does not reflect that the examiner addressed the etiology of the Veteran's disabilities to include a determination of whether any of them are aggravated by his service-connected diabetes mellitus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  Therefore, on remand the Veteran must be afforded an examination to determine the nature and etiology of his claimed hypertension, heart, and peripheral neuropathy disorders.  

While this case is being remand, any additional medical evidence should be identified and obtained.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Request the Veteran's assistance in obtaining all outstanding treatment records, to include treatment since December 2012.  All records and/or responses received should be associated with the claims file.

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2)  (West 2002); 38 C.F.R. § 3.159(e)(1)  (2012).

2. After completion of the above and after any records obtained have been associated with the claims file, schedule the Veteran should be afforded an appropriate VA examination to ascertain the nature and etiology of his claimed hypertension, heart, and neuropathy disorders.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

Based on the results of the examination and the review of the Veteran's history as reflected in the claims file, the examiner should opine as to whether it is as likely as not (50 percent or greater probability) that the Veteran has hypertension, a heart disorder, or caused or aggravated by his service-connected diabetes mellitus.

If the examiner determines that any of the disabilities  is aggravated by the service-connected diabetes mellitus, the examiner should report the baseline level of severity of the nonservice-connected disability(ies) prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability(ies) is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate. 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

3. After completion of the above development, if the appeal cannot be granted in full, a Supplemental Statement of the Case must be furnished that addresses the service connection claims.  The Veteran and his representative should be afforded an appropriate period of time to respond before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
LANA K. JENG 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



